Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
All previous rejections has been overcome.
The previous restriction has been withdrawn. Claims 2, 4-6, 9-11, 17, and 19 have been rejoined

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim(s) 16 nonelected without traverse. Accordingly, claim(s) 16 have been canceled. See MPEP 821.01.
Cancel claim 16.
It is duly notified the scope of claim 16 is different from that of claim 1.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-6, 9-15, 17 and 19 is(are) allowable over the closest prior art: You et al. (US 20130092912) listed on IDS in view of He et al. (US 20150041726).
As to claims 1-6, 9-15, 17 and 19, You (abs., claims, 6, 61, 200) discloses a PQDT copolymer as an active layer with heterojunction for PV devices with a Mn of 500-1M:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
+

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and a copolymer of 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

You further discloses rigidly enforced planarity would benefit more effective .pi. electron delocalization when incorporated into the conjugated polymer backbone, which would lead to decreased optical band gaps while providing .pi.-.pi. Interactions between polymer chains in thin solid films, thereby improving charge carrier mobility in devices. You’s monomer 7 would inherently be an electron accepting moiety for meeting the claimed structure.
You is silent on the claimed thiophene substituted benzodiethiophene comonomer of claim 1.
In the same area to producing PV, He (abs., claims, examples, 5, 30-35, 52, 58) discloses a copolymer produced via Stille coupling polymerization and exhibiting high solar conversion efficiencies and comprising a comonomer of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

One of ordinary skill in art would obviously recognize the above He’s monomer would possess more rigidity than the above monomer of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
of You because of the benzene ring in the center (vs. cyclopentane) and thiophene substitution. 
However, the examiner agreed with applicant’s results in 1.132 showing You’s comonomer is a donor.  You teaches away from the claimed invention.
Therefore, claims 1-6, 9-15, 17 and 19 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/SHANE FANG/Primary Examiner, Art Unit 1766